Title: To Thomas Jefferson from George Wythe, 22 February 1800
From: Wythe, George
To: Jefferson, Thomas



G. Wythe to T. Jefferson.
22 of february, 1800.

George Keith Taylor sent to me a letter written to him by Caleb Lownes, in which that benevolent man consenteth to superintend our hospital for reception and amendment of sinners formerly doomed to the gibbet. i was desired to hand the letter to the governor, which hath been done, and to do what is mentioned in the subjoined extract from his letter to me: ‘will you be so good as to write to m’ Jefferson, with whom i have no personal acquaintance, stating the circumstances of this business, and to request him, if he should be applied to by the executive, to assist general Marshall in bringing the treaty with m’ Lownes to a proper issue?’ to which is added: ‘mr Jefferson, i am convinced, will feel pleasure in affording every aid in his power.’ farewell, my best friend.
